DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0331908 A1 (Plain).
As concerns claim 1, Plain discloses an offshore drilling rig comprising: - a drill floor 200 defining a well center (figure 1); 5- a hoisting system configured to advance a tubular string downwards through the well center and to the seafloor and to apply a lifting force to a tubular string extending through the well center and to the seafloor, wherein the hoisting system is a hydraulic hoisting system comprising one or more hydraulic hoisting cylinders 14; and - an anti-recoil system 0094 configured to cause, in case of a sudden reduction of a load 10suspended from the drilling rig, the hoisting system to raise the tubular string while preventing damage to the hoisting system; - wherein the anti-recoil system is operationally connected to the one or more hydraulic hoisting cylinders 14.
0094).
	As concerns claim 3, Plain discloses the offshore drilling rig according to claim 2 and further comprising a control system being 20adapted: - to detect a sudden reduction of a load suspended from the drilling rig, and - to activate the anti-recoil valve when a sudden reduction of a load suspended has been detected (implicit, see 0087, note the control panel at 66).
	As concerns claim 4, Plain discloses the offshore drilling rig according to claim 2 wherein the anti-recoil valve during normal operation is open and connects the one or more hydraulic hoisting cylinders to the fluid reservoir, and wherein activation of the anti-recoil valve causes the anti-recoil valve to close the flow path except for a residual flow that is still allowed to flow between the fluid reservoir and the one or more hydraulic hoisting cylinders (via the restricted flow path 86).
	As concerns claim 5, Plain discloses the offshore drilling rig according to claim 1 wherein the lifting force being large enough to support at least at least a majority part of an apparent weight of the tubular string (figure 1).
	As concerns claim 6, Plain discloses the offshore drilling rig according to claim 1 wherein the tubular string is a Completion Work-Over Riser (CWOR) system connected to a vertical xmas tree or a high-pressure conduit connected to a subsea test tree (see 0067, discussing intervention of a production well).
	As concerns claim 8, Plain discloses the offshore drilling rig according to claim 1 wherein the anti-recoil system comprises an anti-recoil valve 84 and a fluid reservoir 16 fluidly connected via the anti-recoil valve to the one or more hydraulic hoisting cylinders 14.
	As concerns claim 19, Plain discloses a method of operating an offshore drilling rig, the drilling rig comprising a drill floor defining a well center, a hoisting system configured to raise and/or lower a figure 1), and an anti-recoil system configured to cause, in case of a sudden 10reduction of a load suspended from the drilling rig, the hoisting system to raise the tubular string while preventing damage to the hoisting system; wherein the method comprises: - suspending, from the hoisting system, a high-pressure tubular string extending through the well center and downwards to the seafloor (figure 1); - detecting a sudden reduction of a load suspended from the hoisting system; 15- controlling the hoisting system to raise high pressure tubular string while preventing damage to the hoisting system; - wherein the high-pressure tubular string, when sudden reduction of the suspended load is detected, is raised by controlling fluid flow between a fluid reservoir 16 of the anti-recoil system and the one or more hydraulic cylinders 14 of the hoisting system (by operation of the valve at 84).
	As concerns claim 20, Plain discloses the method of claim 19, wherein high-pressure tubular string is a Completion Work-Over Riser (CWOR) system, and wherein the method further comprises suspending at least a majority part of the apparent weight of a Completion Work-Over Riser (CWOR) system from the hoisting system (0067 and figure 1).
	As concerns claim 21, Plain discloses the offshore drilling rig according to claim 3 wherein the anti-recoil valve during normal operation is open and connects the one or more hydraulic hoisting cylinders 14 to the fluid reservoir 16, and wherein activation of the anti-recoil valve 84 causes the anti-recoil valve to close the flow path except for a residual flow that is still allowed to flow between the fluid 30reservoir and the one or more hydraulic hoisting cylinders (via the restricted flow path 86).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7, 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plain in view of US 9, 784, 051 B2 (Bergan).
	As concerns claim 7, Plain discloses the offshore drilling rig according to claim 1, but lacks to expressly disclose wherein the hoisting system is a draw works hoisting system comprising a crown compensator comprising one or more crown compensating hydraulic cylinders, and wherein the anti-recoil system is operationally connected to the one or more crown compensating hydraulic cylinders (although crown mounted compensators are known and contemplated by Plain, see 0005 and 0089).
Bergan discloses an off shore drilling rig wherein the hoisting system is a draw works hoisting system comprising a crown compensator (figure 1) comprising one or more crown compensating hydraulic cylinders, and wherein the anti-recoil system 118 is operationally connected to the one or more crown compensating hydraulic cylinders (see figure 2). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a known compensator into the offshore drilling rig as a matter of practicality (i.e., for use with an existing system) or as a matter of obvious design choice.
As concerns claim 9, Bergan discloses the offshore drilling rig according to claim 7 wherein the anti-recoil system comprises an anti-recoil valve and a fluid reservoir fluidly connected via the anti-recoil valve to the one or more crown compensating hydraulic cylinders (figure 2, valve 118 is equivalent to the anti-recoil valve as claimed).
As concerns claim 12, Plain discloses the offshore drilling rig according claim 1 wherein the hoisting system comprises a hoisting line and hook arranged to lift loads suspended by the hoisting system via the hoisting line; and wherein the anti-recoil system is configured to control a lifting force acting above the hook (0083).
figure 2).
As concerns claim 14, Bergan discloses the offshore drilling rig according to claim 12 wherein the drilling rig is operable to perform well control and/or intervention operations with the hook in direct mechanical connection to a Completion Work-Over Riser (CWOR) system or a high-pressure conduit (figure 1, the rig would certainly be operable to perform well control and/or intervention operations).
As concerns claim 15, the combination lacks to expressly disclose the ranges for the claimed distances for raising the tubular string; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 16, Bergan discloses the offshore drilling rig according to claim 1 comprising a riser tensioner system wherein 20the drilling rig is operable to perform well completion and/or intervention operations with a Completion Work-Over Riser (CWOR) system suspended from the hoisting system and with the riser tensioner system disconnected from the Completion Work-Over Riser (CWOR) system (the drilling rig would obviously be capable of performing completion and/or intervention operations).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10.738.542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, being more narrowly drawn, obviously encompass all of the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679